KINKEAD, J.
This action was brought by the state in the relation of Hugo Schlesinger, the prosecuting attorney, alleging a violation of the AntiTrust Law 6400 GC, on part of the Columbus Packing Co. A receiver was appointed, and without full trial and judgment upon merits of the case, the company’s property was seized. The amount realized by receiver from such sale was $29,890.45. The Common Pleas Court held:
1. The settled doctrine is that one has a right of action against those who wrongfully and unlawfully procure the appointment of a receiver, which results in an unlawful seizure of, and deprivation of his property. Having no right to a receiver the State is of course liable to the company for all the consequences of having one appointed.
2. The Storage of pork loins for a period of more than six months under cold storage act (Sec. 1155-1 to 1155-19) was not a violation of Sec 13 of the act. Columbus Packing Co. v. State 106 OS. 469.
3. The esizure and sale of these pork loins by receiver on order of court deprived the company of the “due process of law.”
4. Trial court was without jurisdiction to seize and sell pork by receiver appointed. The Packing Co. has a claim against the State for the market price of the pork sold and interest thereon.